Case 2:20-cv-02027-MWF-MAA Document 20 Filed 07/08/20 Page 1 of 2 Page ID #:97
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-2027 MWF (MAAx)                                      Date: July 8, 2020
 Title       Michael C. Keo v. JTYH U.S.A., Inc.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) SECOND ORDER TO SHOW CAUSE

        On May 12, 2020, the Court issued an Order to Show Cause (the “First
 OSC”) as to why this action should not be dismissed for lack of prosecution.
 (Docket No. 16). A response was due June 1, 2020. On May 20, 2020, Plaintiff
 filed an Application for Order to Serve the Secretary of State on Behalf of
 Corporation (the “Application”). (Docket No. 17). On May 27, 2020, the Court
 denied the Application, and granted Plaintiff an extension to June 30, 2020 to serve
 Defendant with the Summons and Complaint. (Docket No. 18).

        On June 29, 2020, Plaintiff filed a Proof of Service (the “POS”) reflecting
 substituted service on Defendant JTYH USA, Inc. on June 3, 2020. (Docket No.
 19). Pursuant to the POS, a response to the First Amended Complaint was due
 June 29, 2020.

       The Court again ORDERS Plaintiff to show cause why this action should
 not be dismissed for lack of prosecution. In response to this Order to Show Cause,
 the Court will accept the following no later than JULY 17, 2020.

          BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
           or APPLICATION FOR STAY AND EARLY MEDIATION (“ADA
           Application”).

                  OR


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-02027-MWF-MAA Document 20 Filed 07/08/20 Page 2 of 2 Page ID #:98
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No.        CV 20-2027 MWF (MAAx)                         Date: May 12, 2020
 Title       Michael C. Keo v. JTYH U.S.A., Inc.

          BY PLAINTIFF: APPLICATION TO THE CLERK TO ENTER
           DEFAULT.

        The Court does not issue Orders to Show Cause to remind Plaintiff to
 prosecute this action. The First OSC set forth specific requirements if Defendant
 failed to timely file a response to the Complaint or an ADA Application. Plaintiff
 was ordered to file an Application to Clerk to Enter Default within five days after
 the due date, and was warned that failure to do so will be deemed abandonment of
 this action. (Id., p. 2).

        No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause by JULY 17, 2020 will result in the dismissal
 of this action.

         IT IS SO ORDERED.

                                                              Initials of Preparer: RS/sjm




 CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
